COURT OF CRIMINAL APPEALS

                 MANDATE RECEIPT ACKNOWLEDGEMENT




Monday, January 05, 2015

Case Number PD-1699-13

HUDSON, CYNTHIA ANN

COA No. 06-11-00028-CR      Tr. Ct. No. 2009-F-00005

Cass County, 5th District Court



Pursuant to Rule 51.2(a)(1) T.R.
hereby acknowledge receipt of' the mandate of the
                                              tne Court of
                                                        c Criminal

Appeals on /-'/^/o                      in the above numbered and styled case.

PLEASE RETURN UPON RECEIPT




ATTN: ABEL ACOSTA